DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement filed 6/11/2020 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.
Allowable Subject Matter
Claims 6 and 19 ares objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-5, 7-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Gottlieb et al (2014/0288668) in view of Pohlig GmbH (applicant provided).
Gottlieb et al teaches a prosthesis socket system 1 comprising: a rigid outer socket 2 having a first inner cavity (self-evident) and a proximal outer socket opening (generally 6); a flexible inner socket (8) positioned in the inner cavity and connected to the outer socket (see at least par. 0022).

    PNG
    media_image1.png
    566
    425
    media_image1.png
    Greyscale


However, Gottlieb et al is silent regarding at least one sealing lip arranged on the inner face.
Pohlig GmbH also teaches a prosthesis socket system comprising a rigid outer socket (2) and a flexible inner socket 1 having at least one sealing lip 18 arranged on the inner face.

    PNG
    media_image2.png
    637
    430
    media_image2.png
    Greyscale
 
    PNG
    media_image3.png
    374
    402
    media_image3.png
    Greyscale

It would have been obvious to one having ordinary skill in the art to have utilized the sealing lip 18 as taught by Pohlig GmbH on the flexible inner socket of Gottlieb et al for a sealing ring which increasing both comfort and security against unintentional detachment of the stump from the prostheses socket system.
Clams 2 and 15, see figure 3, element 18 which is a complete circumference.

Claims 4 and 17, the claim language is interpreted as being very broad. The combination would place the sealing lip as claimed. 
Claims 5 and 18, the combination socket system is fully capable of being configured as a lower-leg socket, the window 18 is taught as being ventral window.
Claims 7 and 20, the combination prosthesis system places the sealing proximally as claimed. See figure 4 above.
Claim 8, see a single plane in figure 4 above.
Claim 9, the inner socket edge flares out, therefore, is partially parallel to the sealing lip.
Claim 10, any method of attaching the sealing ring would have been obvious to have tried with predictable results. “Formed integrally” is interpreted broadly.
Claim 11, see valve opening 28 of Gottlieb et al which inherently/obviously implies the use of a valve as claimed.
Claim 12, see at least par. 0022 and 0041 which teach using screws.
Claim 13, see at least par. 0039 wherein silicone is an elastic material.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRUCE EDWARD SNOW whose telephone number is (571)272-4759.  The examiner can normally be reached on 6:00 am - 5:00 pm Monday through Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Dieterle can be reached on (571) 270-7872.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRUCE E SNOW/Primary Examiner, Art Unit 3774